Title: To George Washington from Henry Latimer, 4 July 1795
From: Latimer, Henry
To: Washington, George


          
            Wilmington [Del.] 4th July 1795
          
          I was yesterday informed by Colonel Bedford of New Castle, the Ships from Ireland had proceeded for Philadelphia before my Letter had reached him.
          other Vessels are daily expected, upon their arrival he will have due inquiry made, and if Servants likely to answer your purposes can be procured he will engage them. I have the Honor to be with particular respect Your Excellencys Obedient servant
          
            Henry Latimer
          
        